NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                                           Corrected: October 30, 2007


                                2007-1047, -1075, -1076
                 (Serial Nos. 09/754,378, 09/321,597, and 09/543,735)




                  IN RE CRAIG W. BARNETT, KAREN R. REISNER,
                            and MARK BRAUNSTEIN




      Kevin T. Kramer, Pillsbury Winthrop Shaw Pittman LLP, of Washington, DC,
argued for appellants. With him on the brief were James G. Gatto, Scott J. Pivnick, and
Robert M. Fuhrer, of McLean, Virginia.

      Thomas L. Stoll, Associate Solicitor, Solicitor’s Office, United States Patent and
Trademark Office, of Arlington, Virginia, argued for appellee. With him on the brief were
Stephen Walsh, Acting Solicitor, and Janet A. Gongola, Associate Solicitor.

Appealed from: United States Patent and Trademark Office,
               Board of Patent Appeals and Interferences
                       NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                2007-1047, -1075, -1076
                 (Serial Nos. 09/754,378, 09/321,597, and 09/543,735)




                  IN RE CRAIG W. BARNETT, KAREN R. REISNER,
                            and MARK BRAUNSTEIN




                            Judgment
ON APPEAL from the UNITED STATES PATENT AND TRADEMARK OFFICE
                   BOARD OF PATENT APPEALS AND INTERFERENCES

in CASE NO(S).

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

            Per Curiam (SCHALL, BRYSON, AND MOORE, Circuit Judges.

                            AFFIRMED. See Fed. Cir. R. 36.



                                          ENTERED BY ORDER OF THE COURT



DATED: October 11, 2007                         /s/ Jan Horbaly
                                                Jan Horbaly, Clerk